                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



Samuel W. Collins,
                                     Case No. 2:19-cv-3286

      Petitioner,                    Judge Michael H. Watson
                                     Chief Magistrate Judge Elizabeth P. Deavers
      V.


Ohio Adult Parole Authority,

      Respondent.

                               OPINION AND ORDER

      On August 12, 2019, the Magistrate Judge Issued a Report and

Recommendation ("R&R") recommending that the petition for a writ of habeas

corpus be denied without prejudice as unexhausted and that this action be

dismissed. EOF No. 2. Although the parties were advised of the right to object

to the R&R, and of the consequences of falling to do so, no objections have been

filed. The R&R, EOF No. 2, Is therefore, ADOPTED and AFFIRMED. The

petition Is hereby DENIED without prejudice, and this action Is DISMISSED.

      Pursuant to 28 U.S.C. § 2253(c)(1)(A) and Rule 11 of the Rules Governing
Section 2254 Cases In the United States District Courts, the Court must

determine whether to Issue a certificate of appealablllty. Because Petitioner

waived the right to file an appeal by falling to file objections to the Magistrate

Judge's recommendations, see Thomas v. Am, 474 U.S. 140,147 (1985); United
States V. Walters, 638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to

issue a certificate of appealability.

      IT IS SO ORDERED.



                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 2:19-cv-3286                                               Page 2 of 2
